Title: Charles Adams to John Adams, 25 August 1793
From: Adams, Charles
To: Adams, John


My Dear Sir
New York Augt 25th 1793
By Colonel Smith who setts out for Boston tomorrow I have the pleasure of addressing a few lines to you. If you procure the Newspapers from New York you will observe by them that events of some importance have passed lately in this City with an almost incredible rapidity. Though much has been feared, from the turbulence of some and much apprehended from the inactivity of others yet happily for us nothing very serious or alarming has as yet happened. We have had some small riots at Our Coffee house and one or two of the Citizens have received the bastinado but the steady and nervous arm of the law has cooled the tempers of those who were disposed to riot, and at length the respectable inhabitants have come forward to discountenance such unwarrantable proceedings. The Great Mr William Livingston has been the ostensible head of a party composed of Drunken Porters idle Carmen and three or four men who though once they had some claim to respectability at the present moment could not fail of approaching nearer the zenith by a turn of the political ball. The whole consisting of perhaps three or four hundred people. yet small and despicable as they really were they tyrannized with uncontroled sway and it was sufficient for them to denounce a man for him to meet with the most ignominious treatment. These people Addressed the French Minister. This step called forth the resolutions approving The Presidents proclamation which have awed them into a Deathlike Silence. Mr Genet has written to The President requiring that he would exculpate him from the various charges which have been brought against him of want of respect for him and of imprudent conduct &c Mr Jefferson returns for answer That it is not proper for Diplomatic characters to communicate with the President but through his ministers. He is continually falling in the estimation of the people. I hope for peace and tranquility. All our friends are well The Baron does not return until the latter end of October I expect he will pass a few days with you before the Session as he tells me I must be ready [to] accompany him.
Adieu my Dear Sir Your dutiful / son
Charles Adams
